Title: To George Washington from Guy Carleton, 25 October 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York October 25th 1782
                  
                  I am much at a loss how to answer the declarations of Congress communicated to me by your Excellency’s letter of the 2d instant, nor do I fully comprehend their import.  I understand that the practice has been for Nations at war to provide, at the conclusion of a peace, for the liquidation of all demands made reciprocally for the maintenance of prisoners, at which time the whole has either been compendiously settled, or further time given to collect an account of expences of maintenance from all such parts where they have been incurred; but we Sir, on our part, can have no objection to appoint Commissaries at this period for the purpose of liquidation, if Congress earnestly desire that such liquidation shall be so prematurely made, but it has not been usual I think, since the barbarous ages, to use any menaces, however obscure, towards prisoners, and still less to practice towards them any barbarity.  There is an easy and an honorable way for Congress to diminish the burthen which our prisoners occasion.  Let those who, agreeable to the terms of their surrender, should have been restored to their Country five years ago, be now delivered up; let a number of our prisoners, equal to those we have liberated, be returned, under the condition, that, where Soldiers are given for Seamen, those Soldiers are not to serve in, or against, the thirteen provinces for twelve months, as has been formerly proposed; let the remainder be given up for an equitable ransom, as is practised by all civilized people.
                  While on our side, so strong a desire of peace is manifested, your prisoners liberally and in confidence returned to their provinces, I cannot but lament to find such indications as make me apprehend Congress is determined, not only to reject all peace, but to bring the war to the last extremities of rage, and as far as in them lies to transmit it down to posterity with all it’s horrors.  Their refusing to release our prisoners for those we have sent in, is in the nature of an injunction upon us, not in future to release any more, so that in passing sentence on British prisoners, Congress should recollect, that it is passing the like sentence on those of America, who are, or may fall, into our hands, unless indeed it shall in the event be found, that the american prisoners may experience the greatest share of tenderness and regard from those they call their enemies.  I am Sir, your most obedt & Most humble Servant
                  
                     Guy Carleton
                     
                  
               